DECISION.
The amount of $122.60, representing depreciation on office furniture and fixtures, is an allowable deduction from gross income for the calendar year 1920, and the deficiency should be recomputed to reflect this item. The determination of the Commissioner with respect to the claimed deductions representing alleged payment for an automobile and depreciation on automobiles, is approved. The amount of the deficiency will be finally settled on consent or on ten days’ notice in accordance with Bule 50.